Citation Nr: 1119034	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975, and from December 1981 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted a temporary total rating for the Veteran's service-connected left knee disorder from January 23, 2008, to March 31, 2008, based on surgical or other treatment necessitating convalescence, with a 10 percent rating being effective from April 1, 2008.  The Veteran appealed, contending that a rating in excess of 10 percent was warranted for his left knee.

In March 2010, the Board remanded this case for further development to include a new VA medical examination to evaluate the severity of the service-connected left knee disorder.  Such an examination was accomplished in September 2010, and, as detailed below, the Board finds that this examination is adequate for resolution of the appeal.  All other development directed by the March 2010 remand appears to have been accomplished as well.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran is in receipt of the maximum schedular rating available for removal of semilunar cartilage (i.e., meniscectomy).

3.  The Veteran has a separate 20 percent rating for instability of the left knee, and the record does not reflect this knee has severe recurrent subluxation or lateral instability.

4.  The Veteran's service-connected left knee meniscectomy is not manifested by ankylosis, dislocated semilunar cartilage, impairment of the tibia and/or fibula, genu recurvatum, flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2008, which is clearly prior to the July 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in August 2008 and March 2010, followed by readjudication of the appeal by the January 2009 Statement of the Case (SOC) and the February 2011 Supplemental SOC.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the 2008 letters included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current left knee claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his current left knee claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated the existence of any outstanding medical records which document symptomatology of his left knee which is not reflected by the evidence currently of record.  Moreover, he was accorded VA medical examinations in May 2008 and September 2010 which included findings as to the symptomatology of the left knee which are consistent with the other medical records on file as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his left knee has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.


Analysis

In the instant case, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee meniscectomy.

Initially, the Board notes that the Veteran has had his meniscus removed; i.e., he has had removal of symptomatic semilunar cartilage.  Moreover, both the May 2008 and September 2010 VA examinations noted that such cartilage was absent.  As such, he is in receipt of the maximum schedular rating for such impairment under Diagnostic Code 5259.  Moreover, as such cartilage has been removed, he clearly does not have dislocated cartilage under Diagnostic Code 5258.

The Board further notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the left knee, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.  In fact, the most recent VA medical examination of September 2010 specifically found that the left knee was not manifested by ankylosis of the left knee joint, nor malunion of the tibia and fibula.  The Board also notes that, as with Diagnostic Code 5259, Diagnostic Code 5263 provides for a maximum schedular rating of 10 percent for genu recurvatum.  As such, even if it were present, it would not provide a basis for a rating in excess of 10 percent, which is the benefit sought in this appeal.

With respect to Diagnostic Code 5257, the Board notes that a February 2011 rating decision assigned a separate rating of 20 percent for instability of the left knee, effective September 29, 2010 (date of VA medical examination).  Nothing in the record reflects the Veteran has disagreed with this rating, or effective date thereof.  As such, it does not appear the Board has jurisdiction to address the criteria of Diagnostic Code 5257 in the instant case.  See 38 C.F.R. §§ 20.200, 20.302.  Moreover, even if the Board did have jurisdiction, it does not appear a rating in excess of 20 percent is warranted in this case.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  For example, the May 2008 VA examination found there was no instability of the left knee, and no episodes of dislocation or subluxation.  The September 2010 VA examination found that the Veteran has moderate recurrent subluxation, which is consistent with the current 20 percent rating pursuant to Diagnostic Code 5257.

Regarding limitation of left knee motion, the Board acknowledges that the Veteran has consistently complained of left knee pain in the instant case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra, are for consideration in the instant case.  However, the Board finds that even with these complaints, there is no indication the Veteran has left knee impairment to the extent necessary for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261, to include during flare-ups.  Specifically, his left knee does not show flexion limited to 30 degrees or less, nor extension limited to 15 degrees or more.  For example, the May 2008 VA examination showed the left knee had range of motion from zero to 110 degrees of flexion, with pain beginning at 90 degrees.  However, there was no additional limitation of motion on repetitive use.  The more recent September 2010 VA examination found that the left knee had extension to -5 degrees and flexion to 80 degrees.  With repetitive use in a functional capacity, the left knee only had flexion to 60 degrees, with no indication of any additional limitation of extension.  Nevertheless, he still does not satisfy the criteria for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261.

The Board acknowledges that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, the aforementioned range of motion findings for the left knee during this period do not at any time satisfy the criteria for a compensable evaluation under Diagnostic Code 5260 based upon limitation of flexion nor under Diagnostic Code 5261 based upon limitation of extension.  The most recent findings on the September 2010 VA medical examination actually correspond to the criteria for noncompensable (zero percent) ratings under both of these Diagnostic Codes.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee meniscectomy under any of the potentially applicable Diagnostic Codes.  The Board notes that, in making this determination, it considered the applicability of "staged" rating(s) pursuant to Hart, supra.  However, the record reflects the symptomatology of the service-connected left knee meniscectomy has been stable throughout the pendency of this case; there are no distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 10 percent.  Therefore, "staged rating(s)" pursuant to Hart, supra, are not warranted in this case.  

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular rating(s) for his service-connected left knee meniscectomy, and the Veteran has not raised the matter himself.  The Board therefore is without authority to consider the matter of extraschedular ratings.  The Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected left knee meniscectomy.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected meniscectomy of the left knee is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


